FILED
                             NOT FOR PUBLICATION                               APR 21 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10177

               Plaintiff - Appellee,              D.C. No. 2:08-cr-01357-FJM

  v.
                                                  MEMORANDUM *
EDUARDO CRUZ-CASTILLO, AKA
Everardo Cruz-Castillo,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                    Frederick J. Martone, District Judge, Presiding

                               Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Eduardo Cruz-Castillo appeals from his guilty-plea conviction and 24-month

sentence for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pursuant to Anders v. California, 386 U.S. 738 (1967), Cruz-Castillo’s counsel has

filed a brief stating there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided the appellant with the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, the district

court’s judgment is AFFIRMED.




                                          2                                    09-10177